DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 26 April and 25 May 2022 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Instant claims 24 and 30 have been amended to require that dry particles comprises 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. The examiner makes the following clarifications regarding this claim limitation.
The instant claims that the dry particles which comprise acetylsalicylic acid comprise 95% by weight or more of acetylsalicylic acid. The claim does not exclude the presence of non-acetylsalicylic acid containing carrier particles provided that the acetylsalicylic acid containing carrier particles comprise 95% by weight or more of acetylsalicylic acid.
The examiner has drawn the following drawing to further clarify this issue.

    PNG
    media_image1.png
    757
    1223
    media_image1.png
    Greyscale

This is particularly relevant in the art of dry powder inhalers. As relevant art in this regard, the examiner cites Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85). Kaialy et al. (hereafter referred to as Kaialy) is drawn to delivery of budenoside from a dry powder inhaler, as of Kaialy, page 74, title and abstract. The formulation delivered by Kaialy has budesonide in a size less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1, reproduced below.

    PNG
    media_image2.png
    239
    655
    media_image2.png
    Greyscale

However, the formulation of Kaialy also comprises lactose, which has a particle size much larger than that of budesonide, as of Kaialy, page 74, abstract.
If, purely en arguendo, acetylsalicylic acid were substituted in place of budesonide as the active ingredient, a method of using the resulting formulation would have been understood by the examiner to have met the claimed requirement that dry particles comprises 95% or more by weight of acetylsalicylic acid or a pharmaceutically acceptable salt thereof. This is because the dry particles which comprise active agent would have comprised 95% or more by weight of acetylsalicylic acid had acetylsalicylic acid been substituted in place of budesonide. The claims do not exclude additional particles not containing active agent such as the lactose particles in Kaialy. This is because the “comprising” language of the instant claims does not exclude additional, unrecited elements. See MPEP 2111.03(I).


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-27, 30-33, and 36-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartus et al. (US 2003/0235537 A1) in view of Kaialy et al. (Powder Technology, Vol. 227, 2012, pages 74-85).
Bartus et al. (hereafter referred to as Bartus) is drawn to a drug delivery dosage that is inhaled, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
As to claim 24, the claim requires a dry powder inhaler. Bartus teaches a dry powder inhaler as of at least paragraph 0025.
As to claim 24, the claim requires that the dry particles comprise acetylsalicylic acid. Bartus teaches aspirin in paragraphs 0068 and 0072; this reads on the required aspirin.
For the purposes of this rejection, the examiner understands that Bartus does not teach the required particle size.
Kaialy et al. (hereafter referred to as Kaialy) is drawn to delivery of budenoside from a dry powder inhaler, as of Kaialy, page 74, title and abstract. The formulation delivered by Kaialy has budesonide in a size less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1, reproduced below.

    PNG
    media_image2.png
    239
    655
    media_image2.png
    Greyscale

However, the formulation of Kaialy also comprises lactose, which has a particle size much larger than that of budesonide, as of Kaialy, page 74, abstract.
Kaialy differs from the claimed invention because Kaialy does not teach acetylsalicylic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated the acetylsalicylic acid particles in the size range taught by Kaialy. Both Bartus and Kaialy are drawn to delivering a drug using a dry powder inhaler for pulmonary administration. Additionally, Kaialy appears to teach that the combination of a small sized particle with the active agent along with a larger sized particle of lactose results in improved deposition in the lung. As such, the skilled artisan would have been motivated to have formulated the dosage used in the method of Bartus of acetylsalicylic acid in the taught by Kaialy of having small active particles with larger lactose particles for predictably delivery of the acetylsalicylic acid to the lungs with a reasonable expectation of success.
As to claim 24, the claims require a particle size of a mass median aerodynamic diameter of less than 5 µm and a volume median geometric diameter of from about 1 µm to about 5 µm. Kaialy teaches particle sizes of the acetylsalicylic acid of less than 2 µm, as of Kaialy, page 79, right column, section 3.6.1. This is within the claimed particle size range. This is understood to overlap with the claimed particle sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
In the alternative as to the particle size range of claim 24, if, purely en arguendo, the prior art composition of Kaialy is not understood to have overlapping particle sizes with the instantly claimed particles, the skilled artisan would have been motivated to have optimized the particles of the combination of prior art references have been sized within the claimed size range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of particles for administration to the lungs via dry powder inhalation is taught by the prior art. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size by routine experimentation. Additionally, It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See the end of MPEP 2144.05(II)(A). In this case, the alteration of particle size is understood to be a change in form proportions, or degree whose change will not sustain a patent based upon the rationale provided in MPEP 2144.05(II)(A).
As to claim 24, the claim requires that the particles comprise 95% by weight or more of acetylsalicylic acid. Kaialy teaches the presence of particles comprised entirely of active agent. Although Kaialy teaches lactose, which is not active agent, the lactose is present in a separate particle. This issue is discussed in greater detail in the above section entitled “Claim Interpretation.” Bartus also teaches particles that consist of the medicament, as of Bartus, paragraph 0027; this is understood to refer to particles having only the active agent and no other ingredients. 
As to claims 25, the claim requires a rapid mode of action such that the composition delivers at least 60% of the administered acetylsalicylic acid to systemic circulation of the subject within 15 minutes after administration. Bartus teaches a rapid mode of action for various drugs, as of Bartus, Figure 2A, which appears to teach the required dosage being administered by 15 minutes, albeit for a different drug other than acetylsalicylic acid.

    PNG
    media_image3.png
    364
    488
    media_image3.png
    Greyscale

 However, based upon the above-reproduced figure, the skilled artisan would have expected that the required amount of drug would have been administered by 15 minutes. The examiner takes the position that this argument also applies to claims 25-27.
As to claims 26-27, the skilled artisan would have expected that at least about 60%, 70%, or 80% of the acetylsalicylic acid would have reached systemic administration within about 15 minutes of administration of the method. See the above rationale relying on figure 2A of Bartus.
As to claim 30, this is an additional independent claim that differs from claim 24 only in that it requires that the volume mean geometric diameter be less than 5 µm and the mass median aerodynamic diameter is from about 1 µm to about 5 µm. This is in contrast with claim 24, which requires that the volume mean geometric diameter be from about 1 µm to about 5 µm and the mass median aerodynamic diameter to be less than 5 µm. Nevertheless, claim 30 is rejected for essentially the same reason that claim 24 is rejected.
As to claims 31-33, these claims are rejected for essentially the same reason that claims 25-27 are rejected.
As to claims 36-37, the particle size overlap and/or optimization rationale relying on MPEP 2144.05(I) and MPEP 2144.05(II)(A) that was applied to claims 24 and 30.
As to claims 38-39, these claims are rejected for essentially the same reason that claims 25-27 and claims 31-33 are rejected.
As to claim 40, the composition of Kaialy includes neither sodium citrate nor maltodextrin.
As to claim 41, the teachings of Bartus would have motivated the skilled artisan to have used acetylsalicylic acid as the only non-steroidal anti-inflammatory drug in the formulation.
As to claims 42-43, the lactose particles of Kaialy are understood to inhibit agglomeration and/or aggregation, as of Kaialy, at least page 83, right column.

Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously applied obviousness rejection, as of applicant’s response on 26 April 2022. These arguments relate to the previously applied rejection over Bartus in view of Ward, as applied on page 4 of the office action on 26 January 2022.
These arguments appear to be moot in view of the withdrawal of the previously applied rejection and the application of a new rejection by the examiner. Regardless of what was taught by the Ward reference, Kaialy teaches the required particle size. 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,757,529 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims do not recite an excipient whereas the instant claims recite an excipient in an amount of 5% or less.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches an excipient on paragraphs 0186 and 0191.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a particle comprising both active agent and excipient, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient in combination with the active agent in a particle would have been known at the time of filing, as of Bartus. As such, the skilled artisan would have been motivated to have used the particle in combination with an excipient of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,395 in view of Bartus et al. (US 2003/0235537 A1). 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The conflicting claims do not recite the required excipient.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the conflicting claims by delivering the acetylsalicylic acid using a particle comprising both active agent and excipient, as taught by Bartus. The conflicting claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient in combination with the active agent in a particle would have been known at the time of filing, as of Bartus. As such, the skilled artisan would have been motivated to have used the particle in combination with an excipient of Bartus to have administered the acetylsalicylic acid dry powder of the conflicting claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the conflicting claims in view of A) the fact that the conflicting claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the conflicting claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,488. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 3-6.7 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 6.7 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,894. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The composition of the conflicting claims utilizes leucine as the excipient.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,195,147. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The instant claims have magnesium stearate as an excipient.
The instant and conflicting claims differ because, while conflicting claim 4 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claims 1. This indicates that conflicting claim 1 has a broader size than instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,772,832 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The conflicting claims have phospholipids as an excipient and are sized from 3 µm to 6.7 µm.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 3-6.7 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 6.7 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,786,456. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Particles include magnesium, as of conflicting claim 1. Particles are sized with a mass median aerodynamic diameter of about 1 µm to about 5 µm, as of conflicting claim 4.
The instant and conflicting claims differ because, while conflicting claim claim 4 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claim 1. This indicates that conflicting claim 1 has a broader size than instant claim 1. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,058. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for and a method of reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The particles further comprise magnesium stearate. Conflicting claim 5 recites a particle size from 1 µm to 5 µm.
The instant and conflicting claims differ because, while conflicting claim 5 recites a particle size of about 1 µm to about 5 µm, this is not recited by conflicting claim 1. This indicates that instant claim 1 has a broader size. Nevertheless, the subject matter of the conflicting claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,160,815. 
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The conflicting claims are drawn to a composition for reducing the risk of a thromboembolic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. The composition comprises acetylsalicylic acid and leucine as an excipient. Particles are sized from 0.5 µm to 10 µm.
The instant and conflicting claims differ because the conflicting claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the conflicting claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the conflicting claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 13, 23, and 26-29 of copending Application No. 15/701,257 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the copending claims do not recite an excipient.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using acetylsalicylic acid in combination with an excipient, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient for a medicament for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the excipient of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-27, 30-34, and 36-37 of copending Application No. 16/370,932 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a method for reducing inflammation by administering to a subject acetylsalicylic acid via a dry powder inhaler.
The instant and copending claims differ because the copending claims do not recite an excipient.
Bartus et al. (hereafter referred to as Bartus) is drawn to pulmonary delivery of a drug, as of Bartus, title and abstract. Bartus teaches delivery with a dry powder inhaler, as of at least paragraph 0022 of Bartus. The drug may be aspirin (i.e. acetylsalicylic acid), as of Bartus, paragraphs 0068 and 0072. Bartus teaches a capsule or blister in paragraphs 0141 and 0145.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of the copending claims by delivering the acetylsalicylic acid using acetylsalicylic acid in combination with an excipient, as taught by Bartus. The copending claims are drawn to a method of administering acetylsalicylic acid via a dry powder inhaler. The use of an excipient for a medicament for administering a medicament via a dry powder inhaler is known, as of Bartus. As such, the skilled artisan would have been motivated to have used the excipient of Bartus to have administered the acetylsalicylic acid dry powder of the copending claims predictably via inhalation with a reasonable expectation that such administration could have successfully reduced the risk of a thromboembolic event.
The instant claims require that at least 50% of the acetylsalicylic acid reaches the systemic circulation within 15 minutes of administration. The skilled artisan would have expected that this would have been the case in the method of the copending claims in view of A) the fact that the copending claims, like the instant claims, are drawn to inhalation of a dry powder of acetylsalicylic acid; and therefore, would have expected to have behaved in the same manner upon administration, and B) that Bartus teaches fast uptake into the bloodstream with a peak at about 2 minutes, as of figure 2A of Bartus. As such, there would have been a reasonable expectation that the method of the copending claims would have resulted in the acetylsalicylic acid reaching systemic circulation in the required amount of time.
This is a provisional nonstatutory double patenting rejection.



Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/988,559.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claims 11-13 recite various excipients.
The instant and copending claims differ because the copending claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the copending claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 17/391,021.
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition and method for reducing a thrombotic event by administering to a subject acetylsalicylic acid in combination with magnesium stearate.
The instant and copending claims differ because, while copending claim 5 recites a particle size of about 1 µm to about 5 µm, this is not recited by copending claim 1. This indicates that instant claim 1 has a broader size. Nevertheless, the subject matter of the copending claims appears to have a particle size that at least overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.


Claims 24-27, 30-33, and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/509,037 in view of Bartus et al. (US 2003/0235537 A1).
The instant claims are drawn to a dry powder formulation comprising dry particles of acetylsalicylic acid with a specific diameter.
The copending claims are drawn to a composition for reducing a thrombotic event by administering to a subject acetylsalicylic acid via a dry powder inhaler. Copending claim 20 recites an excipient.
The instant and copending claims differ because the copending claims appear to recite a size range of 0.5-10 µm, whereas the instant claims recite a particle size of 1-5 µm. This is not anticipatory because the copending claims recite particles between 5 µm and 10 µm that are outside the claimed range. Nevertheless, the subject matter of the copending claims overlaps with that of the instant claims, resulting in a prima facie case of obviousness-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant did not provide arguments regarding double patenting rejections in applicant’s response on 26 April 2022. As such, no double patenting rejections have been withdrawn based upon applicant’s arguments.
The examiner further notes that in the final rejection on 14 September 2020, the examiner noted various references and explained why no double patenting rejection has been written over the noted references. The reasons provided by the examiner are no longer applicable at least in view of amendments to the claims that have occurred since the rejection on 14 September 2020 was written.


Terminal Disclaimers
The terminal disclaimer filed on 28 August 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,149,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/396,272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612